IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                        Assigned on Briefs September 18, 2012

         JAMES E. GAYLES v. HOWARD CARLTON, WARDEN

             Direct Appeal from the Criminal Court for Johnson County
                      No. 5639    Jon Kerry Blackwood, Judge




               No. E2012-00997-CCA-R3-HC - Filed November 26, 2012


The Petitioner, James E. Gayles, appeals the Johnson County Criminal Court’s dismissal of
his petition seeking a writ of habeas corpus. The Petitioner contends that his convictions are
void because he was sentenced in direct violation of Tennessee statutory law. Upon a review
of the record in this case, we are persuaded that the habeas court properly denied the petition
for habeas corpus relief. Accordingly, the judgment of the habeas corpus court is affirmed.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the court, in which J OHN E VERETT
W ILLIAMS and D. K ELLY T HOMAS, J R., JJ., joined.

James E. Gayles, Mountain City, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; Nicholas W. Spangler, Assistant
Attorney General; Joe Crumley, District Attorney General, for the Appellee, State of
Tennessee.

                                         OPINION

                             I. Facts and Procedural History

        A Washington County jury convicted the Petitioner of first degree murder, and he
received a life sentence. On direct appeal, this Court affirmed the Petitioner’s conviction.
State v. James E. Gayles, No. 03C01-9708-CR-00339, 1999 WL 451820 (Tenn. Crim. App.,
at Knoxville, July 6, 1999), no Tenn. R. App. P. 11 application filed.

       The Petitioner filed a pro se petition seeking a writ of habeas corpus, claiming his
sentence was illegal, which rendered the judgment “void upon its face.” The State responded
by filing a motion to dismiss, asserting that the petition was fatally defective for failing to
conform with the formal requirements for habeas corpus petitions pursuant to Tennessee
Code Annotated section 29-21-107. On May 3, 2012, the trial court summarily entered an
order granting the State’s motion to dismiss the Petitioner’s habeas corpus petition. It is from
this judgment that the Petitioner appeals.

                                         II. Analysis

       On appeal, the Petitioner contends that he was sentenced in direct violation of
Tennessee statutory law. The State counters that the petition is fatally defective for failing
to conform with statutory requirements for habeas corpus petitions, and, in the alternative,
that the Petitioner failed to state a cognizable claim. Therefore, the State argues that the
habeas court’s dismissal of the Petitioner’s petition was not in error. We agree with the
State.

        Article I, section 15 of the Tennessee Constitution guarantees the right to seek habeas
corpus relief. See Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007). Although the right
is guaranteed in the Tennessee Constitution, the right is governed by statute. T.C.A. §§ 29-
21-101, -130 (2012). The determination of whether habeas corpus relief should be granted
is a question of law and is accordingly given de novo review with no presumption of
correctness given to the findings and conclusions of the court below. Smith v. Lewis, 202
S.W.3d 124, 127 (Tenn. 2006) (citation omitted); Hart v. State, 21 S.W.3d 901, 903 (Tenn.
2000). Although there is no statutory limit preventing a habeas corpus petition, the grounds
upon which relief can be granted are very narrow. Taylor v. State, 995 S.W.2d 78, 83 (Tenn.
1999). It is the burden of the petitioner to demonstrate by a preponderance of the evidence
that “the sentence is void or that the confinement is illegal.” Wyatt v. State, 24 S.W.3d 319,
322 (Tenn. 2000). In other words, the very narrow grounds upon which a habeas corpus
petition can be based are as follows: (1) a claim there was a void judgment which was
facially invalid because the convicting court was without jurisdiction or authority to sentence
the defendant; or (2) a claim the defendant’s sentence has expired. Stephenson v. Carlton,
28 S.W.3d 910, 911 (Tenn. 2000); Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). “An
illegal sentence, one whose imposition directly contravenes a statute, is considered void and
may be set aside at any time.” May v. Carlton, 245 S.W.3d 340, 344 (Tenn. 2008) (citing
State v. Burkhart, 566 S.W.2d 871, 873 (Tenn. 1978)). In contrast, a voidable judgment or
sentence is “one which is facially valid and requires the introduction of proof beyond the face
of the record or judgment to establish its invalidity.” Taylor, 995 S.W.2d at 83 (citations
omitted); see State v. Ritchie, 20 S.W.3d 624, 633 (Tenn. 2000).

       The petitioner bears the burden of showing, by a preponderance of the evidence, that

                                               2
the conviction is void or that the prison term has expired. Passarella v. State, 891 S.W.2d
619, 627 (Tenn. Crim. App. 1994). Furthermore, the procedural requirements for habeas
corpus relief are mandatory and must be scrupulously followed. Archer, 851 S.W.2d at 165.
The formal requirements for a petition for a writ of habeas corpus are found at Tennessee
Code Annotated section 29-21-107:

       (a) Application for the writ shall be made by petition, signed either by the party
       for whose benefit it is intended, or some person on the petitioner’s behalf, and
       verified by affidavit.

       (b) The petition shall state:

           (1) That the person in whose behalf the writ is sought, is illegally
           restrained of liberty, and the person by whom and place where
           restrained, mentioning the name of such person, if known, and, if
           unknown, describing the person with as much particularity as
           practicable;

           (2) The cause or pretense of such restraint according to the best
           information of the applicant, and if it be by virtue of any legal process,
           a copy thereof shall be annexed, or a satisfactory reason given for its
           absence;

           (3) That the legality of the restraint has not already been adjudged upon
           a prior proceeding of the same character, to the best of the applicant's
           knowledge and belief; and


           (4) That it is first application for the writ, or, if a previous application
           has been made, a copy of the petition and proceedings thereon shall be
           produced, or satisfactory reasons be given for the failure so to do.

A habeas court may dismiss a petition for habeas corpus relief that fails to comply with these
procedural requirements. Hickman v. State, 153 S.W.3d 16, 21 (Tenn. 2004); James M.
Grant v. State, No. M2006-01368-CCA-R3-HC, 2006 WL 2805208 (Tenn. Crim. App., at
Nashville, Oct. 2, 2006), no Tenn. R. App. P. 11 application filed.

       It is also permissible for a trial court to summarily dismiss a petition of habeas corpus
without the appointment of a lawyer and without an evidentiary hearing if there is nothing
on the face of the judgment to indicate that the convictions addressed therein are void. See

                                                3
Passarella, 891 S.W.2d at 627; Rodney Buford v. State, No. M1999-00487-CCA-R3-PC,
2000 WL 1131867, at *2 (Tenn. Crim. App., at Nashville, July 28, 2000), perm. app. denied
(Tenn. Jan. 16, 2001). Because the determination of whether habeas corpus relief should be
granted is a question of law, our review is de novo with no presumption of correctness. Hart
v. State, 21 S.W.3d 901, 903 (Tenn. 2000).

       In reviewing the Petitioner’s petition, we agree with the State that there are numerous
deficiencies. The petition and supporting memorandum of law are not verified by affidavit,
the petition does not state that the Petitioner is illegally restrained of liberty, and it does not
state whether this is the Petitioner’s first application for a writ. As we have already stated,
where the procedural requirements for a habeas corpus petition are not met, the petition can
properly be dismissed. Hickman, 153 S.W.3d at 21.

        Even assuming the Petitioner had complied with the procedural requirements, the
habeas corpus court properly dismissed his petition on its merits because the judgment is not
facially invalid and the sentence has not been served. The Petitioner argues that he was
inappropriately sentenced under both the 1982 and 1989 Sentencing Reform Acts. On the
judgment form attached to the petition, there are two sections, one for sentencing under the
1989 Act and one for the 1982 Act. The box next to “Sentence Reform Act of 1989” is
checked, and beneath it the box next to “1st degree murder” is checked. While the box next
to “Pre 1982” is not checked, the box beneath it for “1st degree murder” is checked. In our
view, the check mark beneath the “Pre 1982” section is nothing more than a clerical error
because the box indicating the use of the 1989 Sentencing Act is clearly marked. The offense
date for the Petitioner’s conviction was May 2, 1993, and the judgment form reflects that the
Petitioner was sentenced on February 7, 1995. The Petitioner has provided no indication of
why he would have been sentenced under the 1982 Sentencing Reform Act since, at the time
of his offense and sentencing, the 1989 Sentencing Reform Act was in effect. Therefore, we
conclude that the Petitioner has failed to demonstrate that he was sentenced under anything
but the 1989 Sentencing Reform Act.

       The Petitioner also argues that, because his life sentence is not a determinate sentence,
as required by the 1989 Sentencing Reform Act, the sentence is illegal. A panel of this Court
has recently addressed whether a life sentence is a determinate sentence under the 1989
Sentencing Reform Act as follows:

       [T]he life sentence that the petitioner received was indeed, a determinate
       sentence within the meaning of the 1989 Sentencing Act and the statutory
       scheme under which he was sentenced. While a legal provision in place at the

                                                4
       time of the petitioner’s sentencing called for courts to impose a specific
       sentence length for any misdemeanor or felony, explaining in section 40-35-
       211(1) that “[t]here are no indeterminate sentences . . . [s]entences for all
       felonies and misdemeanors are determinate in nature,” it further stated in the
       same section that “[s]pecific sentences for a felony shall be for a term of years
       or months or life.” T.C.A. § 40-35-211(1) (1991). The statute, therefore,
       expressly references and labels a “life” sentence as a “specific” sentence
       within the meaning of the statute. As such, the life sentence the petitioner
       received was, in fact, a determinate sentence.

Leslie L. Coleman v. Jim Morrow, Warden, No. E2010-02299-CCA-R3-HC, 2011 WL
3667724 at *2 (Tenn. Crim. App., at Knoxville, Dec. 14, 2011) (emphasis added), perm. app.
denied (Tenn. Dec. 14, 2011).

        At the time the Petitioner was sentenced, life imprisonment was a determinate
sentence within the meaning of Tennessee Code Annotated section 40-35-211(1). As such,
the trial court had the authority to sentence the petitioner to life and that judgment is not void.

                                        III. Conclusion

       In accordance with the aforementioned reasoning and authorities, we conclude that
the Petitioner failed to scrupulously follow the statutory requirements for a petition for
habeas corpus relief, and he has failed to show that his judgment has expired or that his
judgment is void. As such, we affirm the judgment of the habeas court.




                                                     _________________________________
                                                       ROBERT W. WEDEMEYER, JUDGE




                                                5